COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ex parte Richard Vincent Letizia

Appellate case number:      01-16-00808-CR

Trial court case number:    2112524

Trial court:                County Criminal Court at Law No. 4 of Harris County

        Appellant, Richard Vincent Letizia, has filed a notice of appeal of the trial court’s
order denying his application for a writ of habeas corpus that challenged the legality of
his arrest pursuant to a governor’s warrant. After this Court determined that it would
consider briefing, appellant’s retained counsel filed a brief on appellant’s behalf and the
State filed its brief in response. See TEX. R. APP. P. 31.1; 38. Appellant has filed a pro se
“Motion for Extension of Time to Hire New Counsel and to File a New Appellate Brief.”
We dismiss the motion.
       Appellant’s motion reflects that he “terminated” his retained counsel on March 21,
2017, and wishes to retain new counsel “to prepare a cogent and sufficient brief.”
Appellant asks that this Court “retract the brief filed by the first attorney” and extend
until June 6, 2017, the time to hire new counsel and “file a new accurate brief.”
Appellant’s retained counsel has not sought to withdraw from representing appellant on
appeal and nothing in the record indicates that counsel has been allowed to withdraw. See
TEX. R. APP. P. 6.5. Accordingly, appellant currently is represented by counsel in this
Court and is not entitled to hybrid representation. See Schindley v. State, 326 S.W.3d 227,
230 (Tex. App.—Texarkana 2010, pet. ref’d) (citing Ex parte Taylor, 36 S.W.3d 883,
887 (Tex. Crim. App. 2001)) (stating “[a]ppellants are not allowed to have hybrid
representation” and appellant did not have right to file documents with appellate court
while represented by counsel); see also Robinson v. State, 240 S.W.3d 919, 921 (Tex.
Crim. App. 2007) (citation omitted) (stating “hybrid representation” is “representation
partly by counsel and partly by self”). We dismiss appellant’s motion.
      It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually    Acting for the Court

Date: April 6, 2017